Name: Council Decision (CFSP) 2017/2264 of 7 December 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali)
 Type: Decision
 Subject Matter: international security;  Africa;  European construction;  defence
 Date Published: 2017-12-08

 8.12.2017 EN Official Journal of the European Union L 324/52 COUNCIL DECISION (CFSP) 2017/2264 of 7 December 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 April 2014, the Council adopted Decision 2014/219/CFSP (1). (2) On 11 January 2017, the Council adopted Decision (CFSP) 2017/50 (2) amending Decision 2014/219/CFSP extending the mandate for a period of two years, until 14 January 2019, and providing for a financial reference amount until 14 January 2018. (3) Decision 2014/219/CFSP should be amended to provide for a financial reference amount for the period from 15 January 2018 until 14 January 2019. (4) Decision 2014/219/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 14 of Decision 2014/219/CFSP, paragraph (1) is replaced by the following: (1) The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 April 2014 to 14 January 2015 shall be EUR 5 500 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali from 15 January 2015 to 14 January 2016 shall be EUR 11 400 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 15 January 2016 and 14 January 2017 shall be EUR 19 775 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 15 January 2017 and 14 January 2018 shall be EUR 29 800 000. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Mali between 15 January 2018 and 14 January 2019 shall be EUR 28 450 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 December 2017. For the Council The President A. ANVELT (1) Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (OJ L 113, 16.4.2014, p. 21). (2) Council Decision (CFSP) 2017/50 of 11 January 2017 amending Decision 2014/219/CFSP on the European Union CSDP Mission in Mali (EUCAP Sahel Mali) (OJ L 7, 12.1.2017, p. 18).